Appeal by defendant from a judgment of the County Court, Suffolk County, rendered June 4, 1976, convicting him of burglary in the third degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While the statement obtained by the police may have been coerced, it is our opinion that, in view of the clear and convincing evidence of defendant’s guilt, there is no reasonable probability that he would have been acquitted in the absence of the receipt of the confession (see People v Crimmins, 36 NY2d 230). Titone, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.